 1   LEXINGTON LAW GROUP
     Howard Hirsch, State Bar No. 213209
 2   Ryan Berghoff, State Bar No. 308812
     Meredyth Merrow, State Bar No. 328337
 3   503 Divisadero Street
     San Francisco, CA 94117
 4   Telephone: (415) 913-7800
     Facsimile: (415) 759-4112
 5   hhirsch@lexlawgroup.com
     rberghoff@lexlawgroup.com
 6   mmerrow@lexlawgroup.com
 7   LAW OFFICE OF GIDEON KRACOV
     Gideon Kracov, State Bar No. 179815
 8   801 S. Grand Ave., 11th Floor
     Los Angeles, CA 90017
 9   Telephone: (213) 629-2071
     Facsimile: (213) 623-7755
10   gk@gideonlaw.net

11   Attorneys for Plaintiff
     KATHLEEN SMITH
12

13                                 UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15

16   KATHLEEN SMITH, on behalf of herself and Case No. 4:18-cv-06690-HSG
     all others similarly situated,
17                                            ORDER GRANTING PLAINTIFF’S
                              Plaintiff,      MOTION TO MODIFY HEARING AND
18                                            BRIEFING SCHEDULE ON MOTION FOR
             v.                               CLASS CERTIFICATION PURSUANT TO
19                                            LOCAL RULE 6-3
     KEURIG GREEN MOUNTAIN, INC.,
20

21                             Defendant.
22

23

24

25

26

27

28
                                               -1-
             ORDER GRANTING PLAINTIFF’S MOTION– CASE NO. 4:18-CV-06690-HSG
 1                                              ORDER

 2          This matter came before the Court on Plaintiff Kathleen Smith’s (“Plaintiff”) Motion to

 3   modify the hearing and briefing schedule on Plaintiff’s motion for class certification pursuant to

 4   Local Rule 6-3. The Court rules as follows:

 5          Good cause having been shown, Plaintiff’s Motion is hereby GRANTED. The hearing on

 6   Plaintiff’s Motion for Class Certification is continued to March 19, 2020 at 2:00 p.m. in

 7   Courtroom 2, 4th Floor, of the above-entitled Court located at the Ronald V. Dellums Federal

 8   Building and United States Courthouse, 1301 Clay Street, Oakland, California 94612.

 9          Plaintiff’s Reply is due February 28, 2020.

10   IT IS SO ORDERED.

11   DATED: 2/5/2020                                       __________________________
                                                           HAYWOOD S. GILLIAM, JR.
12                                                         United States District Judge
13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
             ORDER GRANTING PLAINTIFF’S MOTION– CASE NO. 4:18-CV-06690-HSG
